Citation Nr: 0427680	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty in the Marine Corps from 
November 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which denied entitlement to 
service connection for PTSD.  The veteran was scheduled for a 
Travel Board hearing on August 24, 2004, but failed to appear 
for the hearing.

In the judgment of the Board, there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
claim for service connection for PTSD.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Therefore, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f).  If it is not shown that a veteran engaged in 
combat, his assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  
The veteran claims he has PTSD due to stressors experienced 
during his service in Vietnam.  According to service 
personnel records, he served in Vietnam from June 1969 to 
February 1970 and participated in counterinsurgency 
operations with the 3rd Bridge Company, 11th Engineer 
Batallion, 3rd Marine Division (Rein) FMF in the vicinity of 
Phu Bai.  His primary duty during this time was as a 
bridgeman, and his military occupational specialty was combat 
engineer.  His service records show decorations for service 
in Vietnam but do not indicate combat service.

In April 1989, the RO attempted to verify the veteran's 
claimed stressors through the U. S. Army and Joint Services 
Environmental Support Group (ESG).  The ESG responded that 
there was insufficient information regarding the stressors to 
attempt verification.  Subsequently, in a written statement 
received in July 2002 and also in his January 2003 
substantive appeal, the veteran provided additional details 
regarding his claimed stressors.  Because of such, the RO 
should again attempt to verify the veteran's claimed 
stressors, after giving him an opportunity to provide any 
additional details regarding the stressors.

The claims file shows that the veteran's last VA psychiatric 
examination was given in 1989.  PTSD was not diagnosed at 
this time.  Subsequent to this time, however, the veteran was 
incarcerated at the Autry State Prison in Pelham, Georgia.  
During his incarceration, he has been diagnosed with PTSD on 
several occasions.  In light of this, as well as the passage 
of time since the veteran's last VA psychiatric examination, 
the Board finds that a current VA examination is warranted to 
determine the existence of PTSD.  Any additional updated 
psychiatric treatment records should also be obtained.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for psychiatric problems during 
and since 2002.  The RO should obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should give the veteran an 
opportunity to provide any further 
details of his claimed Vietnam stressors.  
The RO should then contact the Office of 
the Commandant of the Marine Corps and 
attempt to verify the veteran's claimed 
Vietnam stressors.  The RO should provide 
the Marine Corps with a description of 
the alleged stressors, along with copies 
of pertinent service records.  Aside from 
any information the Marine Corps may be 
able to provide on the veteran's claimed 
individualized stressors, it should 
provide detailed unit histories for the 
veteran's unit during his Vietnam 
service.

3.  Thereafter, if one or more of the 
veteran's claimed Vietnam stressors is 
verified, the RO should have the veteran 
undergo a VA psychiatric examination to 
determine the existence and etiology of 
any PTSD.  The claims folder should be 
provided to and reviewed by the examiner.  
Any diagnosis of PTSD should be in 
accordance with DSM-IV, and the examiner 
should identify the stressor(s) which are 
believed to be the cause of the 
condition.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




